19-2518
     Nazarov v. Garland
                                                                                   BIA
                                                                               Segal, IJ
                                                                       A206 472 861/862
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 12th day of November, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   ABDISAMI KHAMIDOVICH NAZAROV,
14   ROKHILA JURAEVA,
15            Petitioners,
16
17                        v.                                     19-2518
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONERS:                     Tatiana S. Aristova, Esq.,
25                                        Khavinson & Associates, P.C.,
26                                        Plainsboro, NJ.
27
28   FOR RESPONDENT:                      Brian Boynton, Acting Assistant
29                                        Attorney General; Erica B. Miles,
1                                   Senior Litigation Counsel; Imran
2                                   R. Zaidi, Attorney, Office of
3                                   Immigration Litigation, United
4                                   States Department of Justice,
5                                   Washington, DC.
6
7        UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioners     Abdisami    Khamidovich        Nazarov      and   Rokhila

12   Juraeva, natives and citizens of Uzbekistan, seek review of

13   a July 24, 2019, decision of the BIA affirming a January 17,

14   2018, decision of an Immigration Judge (“IJ”) denying asylum,

15   withholding    of   removal,   and       relief   under   the    Convention

16   Against Torture (“CAT”).       In re Abdisami Khamidovich Nazarov

17   and Rokhila Juraeva, Nos. A206 472 861/862 (B.I.A. July 24,

18   2019), aff’g Nos. A206 472 861/862 (Immigr. Ct. N.Y. City

19   Jan. 17, 2018).     We assume the parties’ familiarity with the

20   underlying facts and procedural history.

21       We have reviewed the IJ’s decision as supplemented by

22   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

23   Cir. 2005).     The applicable standards of review are well

24   established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

25   Holder, 562 F.3d 510, 513 (2d Cir. 2009).            The agency did not


                                          2
1    err in finding that Petitioners failed to establish their

2    eligibility   for    asylum,        withholding   of    removal,         and   CAT

3    relief based on their claims that Uzbek officials confiscated

4    merchandise from one of their stores on account of Nazarov’s

5    political opinion and would detain and harm them in the future

6    on account of that opinion and their violation of Uzbek exit

7    visa regulations, and that a private lender would harm them

8    on account of an outstanding debt.

 9         Asylum and Withholding of Removal

10         To establish eligibility for asylum and withholding of

11   removal, an applicant must establish past persecution or a

12   well-founded fear or likelihood of persecution on account of

13   “race,   religion,   nationality,          membership    in    a   particular

14   social    group,        or      political      opinion.”                 8 U.S.C.

15   § 1158(b)(1)(B)(i); see also id. § 1231(b)(3)(A); 8 C.F.R.

16   § 1208.16(b)(1)(i),          (2).     “[P]ersecution      is       an    extreme

17   concept that does not include every sort of treatment our

18   society regards as offensive.”             Mei Fun Wong v. Holder, 633

19   F.3d 64, 72 (2d Cir. 2011) (internal quotation marks omitted).

20   For   economic   harm    to    constitute     persecution,         “an    asylum

21   applicant must offer some proof that he suffered a deliberate

22   imposition of substantial economic disadvantage.”                       Guan Shan


                                            3
1    Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 70 (2d Cir. 2002)

2    (internal quotation marks omitted); see also Huo Qiang Chen

3    v.   Holder,   773    F.3d    396,   407    (2d   Cir.   2014)   (“economic

4    persecution occurs only when a person is deprived of the

5    necessities of life or rendered impoverished”); In re T-Z-,

6    24 I. & N. Dec. 163, 170–73 (B.I.A. 2007).

 7        The agency did not err in finding that Petitioners failed

 8   to establish past persecution.             They did not allege physical

 9   mistreatment    and    “threats      of    persecution,    no    matter   how

10   credible, do not demonstrate past persecution.”                   Huo Qiang

11   Chen,   773    F.3d   at     406.     Although     government     officials

12   confiscated some of Petitioners’ merchandise, Petitioners did

13   not demonstrate a severe financial disadvantage given that

14   they continued to operate several stores after the goods were

15   confiscated.      See id.; Guan Shan Liao, 293 F.3d at 70.

16   Because Petitioners did not demonstrate past persecution,

17   they were not entitled to a presumption of a well-founded

18   fear of persecution.         See 8 C.F.R. § 1208.13(b)(1).

19        The agency did not err in concluding that Petitioners

20   failed to establish a well-founded fear that Uzbek officials

21   would persecute them in the future based on either Nazarov’s

22   political opinion or their violation of exit visa laws.


                                           4
 1   Other    than   confiscating merchandise,         Petitioners      did   not

 2   assert that officials threatened to physically harm them,

 3   they admitted that they continued to own a couple of stores

 4   for years after these accusations, and they admitted that

 5   officials took no other actions against them before they left

 6   the country using government-issued exit visas more than one

 7   month after the confiscation.             See Jian Xing Huang v. U.S.

 8   INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of

 9   solid support in the record . . . [an applicant’s] fear is

10   speculative at best.”); cf. Melgar de Torres v. Reno, 191

11   F.3d    307,    313   (2d   Cir.    1999)   (finding   fear   of    future

12   persecution weakened when similarly situated family members

13   remain unharmed in petitioner’s native country).                    As for

14   their assertion that the Uzbek government would detain them

15   for failing to renew their exit visas while in the United

16   States, the agency did not err in concluding that, without

17   more, such action would constitute prosecution under Uzbek

18   law rather than persecution.              See Saleh v. U.S. Dep’t of

19   Justice, 962 F.2d 234, 239 (2d Cir. 1992) (“Punishment for

20   violation of a generally applicable criminal law is not

21   persecution.”).

22          The   agency    also   did    not    err   in   concluding        that


                                           5
 1   Petitioners failed to establish a well-founded fear that

 2   their private lender would persecute them on account of a

3    protected   ground.     See   8 U.S.C.   §§ 1158(b)(1)(B)(i),

4    1231(b)(3)(A).   As the agency concluded, Petitioners’ fear

5    was on account of a personal financial dispute rather than a

6    protected ground given Nazarov’s testimony that the lender

 7   threatened him only because of his outstanding debt.    See id.

 8   Nazarov asserted for the first time before the BIA that the

 9   lender targeted him on account of his membership in the

10   protected social group of “delinquent borrowers who owe money

11   to private lenders,” but the BIA reasonably declined to

12   consider that social group claim in the first instance.    See

13   Prabhudial v. Holder, 780 F.3d 553, 555 (2d Cir. 2015) (“[T]he

14   BIA may refuse to consider an issue that could have been, but

15   was not, raised before an IJ.”).

16       Petitioners’ failure to demonstrate past persecution or

17   a well-founded fear of persecution on account of a protected

18   ground was dispositive of asylum and withholding of removal.

19   See 8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); see also

20   Lecaj v. Holder, 616 F.3d 111, 119–20 (2d Cir. 2010).

21       CAT Relief

22       Contrary to the Government’s argument that Petitioners


                                   6
1    have abandoned their CAT claim, they challenge the agency’s

2    denial of CAT in their brief.             To obtain CAT relief, they had

3    to show that it is “more likely than not” that they will be

4    tortured.       8 C.F.R. §§ 1208.16(c)(2), 1208.17(a).               Unlike

5    asylum and withholding, CAT does not require a nexus to

6    protected       grounds.       8 C.F.R.       §§ 1208.16(c),       1208.17.

 7   However, Petitioners’ failure to establish a well-founded

 8   fear    that    government   officials       would   persecute     them   for

 9   Nazarov’s criticism of the government in the context of asylum

10   and withholding is dispositive of CAT relief to the extent

11   that claim is based on the same facts.               See Lecaj, 616 F.3d

12   at 119–20.

13          Insofar as Petitioners asserted a fear of torture for

14   violation of Uzbekistan’s exit laws, the fact that they may

15   be prosecuted or imprisoned under those laws and evidence

16   that some prisoners have been tortured is insufficient to

17   establish that individuals “in [their] particular alleged

18   circumstances [are] more likely than not to be tortured if

19   imprisoned.”      Mu-Xing Wang v. Ashcroft, 320 F.3d 130, 144 (2d

20   Cir.    2003)    (explaining   that       evidence   that   some   military

21   deserters are imprisoned and evidence of some torture in

22   Chinese prisons did not show that military deserters were


                                           7
 1   more likely than not to be tortured).                   Indeed, Petitioners’

 2   country conditions evidence does not establish that similarly

 3   situated individuals are tortured.

 4       Finally,       the   agency   did       not   err   in   concluding     that

 5   Petitioners failed to establish a likelihood of torture based

 6   on their outstanding debt to a private lender.                      The lender

 7   threatened them once in 2013, and did not harm their daughter

 8   when he purportedly sought payment from her in 2017.                          On

 9   these   facts,     the   agency   was       not   compelled    to    find   that

10   Petitioners established that the lender will more likely than

11   not torture them.         See Jian Xing Huang, 421 F.3d at 129;

12   Melgar de Torres, 191 F.3d at 313.                Accordingly, the agency

13   did not err in concluding that Petitioners failed to satisfy

14   their     burden   of    proof    for       CAT   relief.      See    8 C.F.R.

15   §§ 1208.16(c)(2), 1208.17(a).

16       For the foregoing reasons, the petition for review is

17   DENIED.     All pending motions and applications are DENIED and

18   stays VACATED.

19                                      FOR THE COURT:
20                                      Catherine O’Hagan Wolfe,
21                                      Clerk of Court




                                             8